COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Latrice Williams v. Dana Lee

Appellate case number:    01-10-00296-CV

Trial court case number: 0827802

Trial court:              309th District Court of Harris County

       The findings of the trial court complying with this Court’s abatement orders have been
received by the Clerk of this Court. Therefore, we order the appeal REINSTATED.
       The Clerk of this Court is directed to mail a hard copy of the supplemental clerk’s records
received on September 24, 2012 and February 5, 2012 to the appellant.
         Appellant’s Motion for Sanctions and to Compel, filed during the period of abatement, is
DENIED. The court reporter has filed all the records specified by this Court in its July 30, 2012
order. As indicated in that order, the filing of these records completed the reporter’s record in
this appeal. Further, based on the findings of the trial court, the clerk’s record is now complete
in this appeal.
        Therefore, appellant is hereby ORDERED to file her brief 30 days from the date of this
order. See TEX. R. APP. P. 38.6(a). Appellee’s brief will be due 30 days from the date
appellant’s brief is filed. See TEX. R. APP. P. 38.6(b). No extensions will be granted based on
any further claims regarding deficiencies in the record.
       It is so ORDERED.

Judge’s signature: /s/ Justice Evelyn V. Keyes
                    Acting individually  Acting for the Court


Date: February 12, 2013